Citation Nr: 1550305	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-19 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.

(The claim for special monthly compensation based on the need for the regular aid and attendance of another person or housebound status, along with the request to reopen a claim for service connection for eye watering are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to September 1980, from November 1990 to May 1991, from November 2001 to September 2002, and from February 2003 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 administrative decision in which the VAMC denied the Veteran's claim for an annual clothing allowance.  In October 2013, the Veteran filed a notice of disagreement (NOD) with this administrative decision.  A statement of the case (SOC) was issued in June 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a June 2004 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In June 2005, the Veteran submitted a VA Form 21-22 appointing the Veterans of Foreign Wars as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015). 
 
In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents contained in the Virtual VA and VBMS files consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

In his June 2014 substantive appeal, the Veteran requested a Board hearing by live videoconference.  There is no clear indication that such a hearing has been scheduled or that the Veteran has withdrawn his request.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the VA Regional Office (RO) in Nashville, Tennessee schedules Board videoconference hearings, a remand of this matter for transfer of the file to the Nashville RO for scheduling of the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Transfer the file to the Nashville RO to schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

